Matter of Ariana F. (Robert F.) (2022 NY Slip Op 00758)





Matter of Ariana F. (Robert F.)


2022 NY Slip Op 00758


Decided on February 4, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, CURRAN, AND BANNISTER, JJ.


37 CAF 20-00713

[*1]IN THE MATTER OF ARIANA F. AND SERENITY F. LIVINGSTON COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT;
andROBERT F., RESPONDENT-APPELLANT, AND TARA L., RESPONDENT. (APPEAL NO. 2.)


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.
ASHLEY J. WEISS, MOUNT MORRIS, FOR PETITIONER-RESPONDENT.
GARY MULDOON, ROCHESTER, ATTORNEY FOR THE CHILDREN. 

	Appeal from an order of the Family Court, Livingston County (Barry L. Porsch, A.J.), entered January 27, 2020 in a proceeding pursuant to Family Court Act article 10. The order, among other things, granted that part of petitioner's motion requesting that reasonable efforts are not required to reunify respondent with the subject children. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Ariana F.F. (Robert E.F., Sr.-Tara M.L.) ([appeal No. 1] — AD3d — [Feb. 4, 2022] [4th Dept 2022]).
Entered: February 4, 2022
Ann Dillon Flynn
Clerk of the Court